Citation Nr: 0416777	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-20 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
varicose veins of the left leg, with stasis ulcers, status-
post stripping and ligation, currently evaluated as 
60 percent disabling.

2.  Entitlement to an increased disability evaluation for 
varicose veins of the right leg, currently evaluated as 40 
percent disabling.

3.  Entitlement to service connection for eczema of the legs, 
including secondary to the service-connected varicose veins 
of the left and right legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 1987 
to April 1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from October 2001 and October 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The October 2001 rating 
decision continued the 60 percent disability evaluation 
for the veteran's service-connected varicose veins of the 
left leg, with stasis ulcers, status-post stripping and 
ligation, and increased the disability evaluation for his 
varicose veins of the right leg from 10 to 20 percent.  The 
October 2002 rating decision granted another increase for the 
varicosities of the right leg, raising the disability rating 
from 20 to 40 percent.  The veteran since has continued with 
his appeal, requesting even higher ratings.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  He also has initiated an appeal 
for service connection for eczema of his legs, including 
secondary to his varicosities.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.



In addition, in statements dated in July and October 2002, 
the veteran appears to have raised claims of entitlement to 
an increased disability evaluation for his service-connected 
adjustment disorder and for an earlier effective date for the 
disability evaluations assigned for his varicose veins of his 
left and right legs.  These additional claims, however, are 
not currently before the Board.  See 38 C.F.R. § 20.200 
(2003).  So they are referred to the RO for appropriate 
development and consideration.


REMAND

During his February 2004 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran testified that he had received treatment from VA and 
private physicians for his varicose veins.  Also, in December 
2003, R. D. Beasley, D.O., submitted a statement indicating 
the veteran's recurrent stasis ulcers interfered with his 
ability to work.  Additional records submitted at that time 
indicate he sustained an "on the job injury" to his legs in 
November 2003, requiring treatment at Allegheny General 
Hospital.  There is no indication, however, the RO attempted 
to obtain any of these relevant treatment records.

Note also that, in a May 2001 statement, the veteran 
indicated he had received treatment for his varicose veins at 
the Pittsburgh VA Medical Center (VAMC).  And he reiterated 
this during his February 2004 videoconference hearing.  
While the Board acknowledges that VA medical records dated 
from May 2003 through August 2003, in December 2003, and in 
January 2004 are of record, those from April 2000 through May 
2003 and from August 2003 to the present are not.  And there 
is no indication the RO attempted to obtain these records, 
which may contain important medical evidence or confirmation 
of earlier events.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").

Furthermore, it would be helpful in this case to afford the 
veteran an additional VA examination of his varicose veins of 
the left and right legs.  The Board realizes he most recently 
underwent VA examinations in August 2001 and October 2002.  
But the reports of those VA examinations do not provide the 
necessary information to properly evaluate his service-
connected varicosities under the rating schedule.  See 
38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7120 (2003).  
In particular, the VA examination reports failed to provide 
an objective characterization as to the extent and severity 
of his edema beyond comparing each leg to the other and 
characterizing it as "persistent."  The VA examiner also 
failed to indicate whether the veteran had constant pain, 
even when he is at rest.  Accordingly, the Board finds that 
the veteran should be provided an additional VA examination 
in order to better delineate the severity, symptomatology, 
and manifestations of his varicose veins of the left and 
right legs.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Finally, the Board observes that the veteran's claim of 
entitlement to service connection for eczema of the legs, to 
include as secondary to the service-connected varicose veins 
of his left and right legs, was denied by the RO in a 
February 2003 rating decision.  In response, the veteran 
submitted a VA Form 21-4138 (Statement in Support of Claim) 
indicating that he disagreed with the RO's February 2003 
decision.  The Board construes the May 2003 statement as a 
notice of disagreement (NOD) with the RO's February 2003 
decision regarding this claim.  So this claim must be 
remanded to the RO for issuance of a statement of the case 
(SOC) concerning this additional issue, as opposed to merely 
referring this claim there.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to disability ratings in 
excess of 60 percent and 40 percent for 
his varicose veins of his left leg and 
right leg, respectively, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning these claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

2.  Obtain the complete records of the 
veteran's treatment at the Pittsburgh, 
Pennsylvania VAMC, from April 2001 
through May 2003 and from August 2003 to 
the present.  

3.  Also ask the veteran to provide the 
names and addresses of any additional 
health care providers who have treated 
him for his varicose veins since April 
2000.  And after securing any necessary 
authorization, obtain and associate with 
the claims file records of this 
treatment, particularly records from Dr. 
Beasley from May 2001 to the present and 
from Allegheny General Hospital in 
November 2003.



4.  Schedule the veteran for another VA 
vascular examination in order to 
ascertain the current severity and 
manifestations of his service-connected 
varicose veins of the left and right 
legs under the applicable rating 
criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2003).  Conduct all testing 
and evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected varicose veins 
of the left and right legs, as opposed 
to symptoms referable to any nonservice-
connected disabilities.  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Please also discuss the 
rationale of all opinions provided.

The examiner should identify all service-
connected symptomatology of the veteran's 
varicose veins of the left and right 
legs.  The examiner should specifically 
comment on the veteran's current level of 
impairment due to his varicosities.  
Indicate whether he has 
stasis pigmentation or eczema, persistent 
edema or subcutaneous induration, or 
persistent ulceration.  Provide an 
objective characterization as to the 
extent and severity of his edema, if any, 
noting whether it is relieved by 
elevation of the extremities, whether 
there is constant pain at rest, and 
whether it is "massive" and "board-
like."  Please also provide an opinion 
concerning whether the severity of the 
varicosities renders the veteran 
unemployable (meaning incapable of 
securing and maintaining substantially 
gainful employment).  Any indications 
that his complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's 
claims for higher ratings for his 
varicosities in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

6.  Also provide a statement of the case 
on the other remaining issue of 
entitlement to service connection for 
eczema of the legs, to include as 
secondary to the service-connected 
varicose veins of the left and right 
legs.  Advise the veteran that he still 
needs to file a timely substantive appeal 
(e.g., a VA Form 9) concerning this 
claim, if he wants the Board to consider 
it, and inform him of the time limit for 
doing this.  If, and only if, he submits 
a timely substantive appeal concerning 
this additional issue should it be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




